Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 1of 23 PagelD #: 1

Attachment A

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF WEST VIRGINIA ILED

MAY 1 2 2020

SS. DISTRICT COURT-WVND

 

}
a

 

ANGEL MéUuRMAN CLARKSBURG, WV 26301
Your full name FEDERAL CIVIL RIGHTS
COMPLAINT
(BIVENS ACTION)

v. Civil Action No.: BQO cv49 3

(To be assigned by the Clerk of Court)

 

 

C WADLEW ; A. ROSE | Bar Je/

N. AUSTIN <M. BAUGHMAN Mazzone
AUSTIN 2 fy IHMAN < : , t
USTIN , UGH. : Bla look

ZA CCEONE

 

 

Enter above the full name of defendant(s) in this action

I. JURISDICTION

This is a civil action brought pursuant to Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971). The Court has jurisdiction over
this action pursuant to Title 28 U.S.C. §§ 1331 and 2201.

I. PARTIES

In Item A below, place your full name, inmate number, place of detention, and complete mailing
address in the space provided.

A. Name of Plaintiff: ANGEL Mé0RMAN Inmate No.: 7430@~-067

Address:_UNITED STATES: PENITENTIVAY ~CANAAN
POST OFFICE Box 300, WAyMaeT, PA IBY72Z.

 

In tem B below, place the full name of each defendant, his or her official position, place of
employment, and address in the space provided.

 

United States District Court 7 Northern District of West Virginia-2013
Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 2 of 23 PagelD #: 2
Attachment A

B. Name of Defendant: C. WADLOW
Position: CORRECTIONAL OFFICER
Place of Employment: FCZ-HAZELT iL FEDERAL BusAu OF PRISENS-
Address: (640 SKYVIEW DRIVE
BRUCETON MILLS , WEST ViAGINIA 26525

 

Was this Defendant acting under the authouyy or color of federal state
law at the time these claims occurred? Yes O No

If your answer is “YES,” briefly explain: HE wAS wesliviG AS A
Penet 4 CODMASCTIOUAL BFEICES2 TAF tES BFFICjAL AND
ipuaj CAPAC Tf WKiTH The Buesau of PeisonS AT The

 

 

TIME 4

 

B.1 Name of Defendant: A. ESE
Position: CORRECTIONAL OFFICER

 

Place of Employment: F@zZ- = HAZELTON , FEDERTL Buds OF PRISONS:
Address: [640 SkyvViEb/ DRIVE
BeuckTe aN MILLS WEST VIRGINIA 26 525°

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? Yes O No

 

If your answer is “YES,” briefly explain: HE WAS WhekinG AS A
1D COAASCTION: “FICER is v2 OTA,
CABRCITY WITH THE Buesau bf Persps

   

 

 

B.2. Name of Defendant: AL AUSTIAL

Position: ___ (dgesc7iowal OFEICETA.
Place of Employment: Ay z-swze@
Address: _/€40_ SKYE’ DIZIVE.

BRuCETON Mis, WEST VIRGINA 26525
Was this Defendant acting under the authors or color of federal state
law at the time these claims occurred? Yes O No

 

 

 

United States District Court § Northern District of West Virginia-2013
Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 3 of 23 PagelD #: 3

B.4

Attachment A

If your answer is “YES,” briefly explain: we was wekkinG AS A
FEDERAL Coh2ecTiONAl OFFICES. ja HIS bFFICAL Ag) Taupivipi~il
(ae, NTH The BussAu 6F PRISaNS

 

 

 

Name of Defendant: (1. PAUGHMAN

Position: ATA [WNL OFFICER
Place of Employment:

Address: _/640 SKYVIEW DRivE
Beucetan MILLE ; WEST VIRGINIA 26525 ©

 

 

Was this Defendant acting under the authowyy or color of federal state
law at the time these claims occurred? Yes CO No

 

If your answer is “YES,” brietly explain: He Was leis ls Al

 

APN CTY WITH The BUssaie 6F - PAsANns.

 

 

Name of Defendant: ZACCONE (FIRST NAME [imi TIAL UNicdiwA) )

Position: ——sCa4asc pawl OFELCEN.

Place of Employment: F¢.z- sszeq

Address: _/640_SkyViEW DO DeiVE
Beuce TON Mills , WEST VISGINIA 26525"

 
    

Was this Defendant acting under the authouyy or color of federal state
law at the time these claims occurred? Yes O No

If your answer is “YES,” ney explain:

 

 

WEICML dt) Tupwibdunl capacity idiTH He ey gf lina

 

 

 

United States District Court 9 Northern District of West Virginia-2013
Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 4 of 23 PagelD #: 4

Attachment A

B.5 Name of Defendant:

 

Position:
Place of Employment:
Address:

 

 

 

 

Was this Defendant acting under the authority or color of federal state
law at the time these claims occurred? O Yes CO No

If your answer is “YES,” briefly explain:

 

 

 

 

 

UI. PLACE OF PRESENT CONFINEMENT

Name of Prison/ Institution: CANAAN /uMiTED STATES PEN TENTIMY

A.

Is this where the events concerning your complaint took place?
O Yes No

If you answered “NO,” where did the events occur?
FCI -(HZELTIN ( Bluce Tin Mitts We VAG ini)

Is there a prisoner grievance procedure in the institution
where the events occurred? Yes O No

Did you file a grievance concerning the facts relating to this complaint in the
prisoner grievance procedure?
Yes & No

If your answer is “NO,” explain why not: =< 7eawsFeedsn TO Ancor?
PRISON So £ Puasuen THe Ghisvance Pdocegule AT Need
LOCATIOng.

 

If your answer is “YES,” identify the administrative grievance procedure
number(s) in which the claims raised in this complaint were addressed

 

United States District Court 10 Northern District of West Virginia-2013
Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 5of 23 PagelID#: 5

Attachment A

and state the result at level one, level two, and level three. ATTACH
GRIEVANCES AND RESPONSES: SEE AtiACHMExTS

 

LEVEL 1 DEWED (A2Spense foo Tw foamarwwti. eusposes ) A477 959-Fl

LEVEL 2 Q€Wig0(assponse Fon TuGoamartowas. puapesss yA TITIS9- Rl

 

LEVEL 3 Déewied [fespanse fon Le Pah DuKposEs ) F-97719 9-AZ

IV. PREVIOUS LAWSUITS AND ADMINISTRATIVE REMEDIES

A. — Have you filed other lawsuits in state or federal court dealing with the same
facts involved in this action? O Yes No

B. — Ifyour answer is “YES”, describe each lawsuit in the space below. If there
is more than one lawsuit, describe additional lawsuits using the same format
on a separate piece of paper which you should attach and label: “IV
PREVIOUS LAWSUITS”

1.

Parties to this previous lawsuit:

Plaintiff(s):
Defendant(s):

Court:
(If federal court, name the district; if state court, name the county)

 

 

 

Case Number:

 

Basic Claim Made/Issues Raised:

 

 

 

 

Name of Judge(s) to whom case was assigned:

 

Disposition:
(For example, was the case dismissed? Appealed? Pending?)

 

Approximate date of filing lawsuit:

 

 

United States District Court i] Northern District of West Virginia-2013
Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 6 of 23 PagelD #: 6

Attachment A
8. | Approximate date of disposition. Attach Copies:
C. Did you seek informal or formal relief from the appropriate administrative
officials regarding the acts complained of in Part B?
O Yes O No

D. If your answer is “YES,” briefly describe how relief was sought and the
result. If your answer is “NO,” explain why administrative relief was not
sought.

 

 

 

 

E. Did you exhaust available administrative remedies?
Yes GO No

F. If your answer is “YES,”, briefly explain the steps taken and attach proof of
exhaustion. If your answer is “NO,” briefly explain why administrative
remedies were not exhausted.

 

 

 

 

 

G. If you are requesting to proceed in this action in forma pauperis under 28
U.S.C. § 1915, list each civil action or appeal you filed in any court of the
United States while you were incarcerated or detained in any facility that
was dismissed as frivolous, malicious, or for failure to state a claim upon
which relief may be granted. Describe each civil action or appeal. If there
is more than one civil action or appeal, describe the additional civil actions
or appeals using the same format on a separate sheet of paper which you
should attach and label “G. PREVIOUSLY DISMISSED ACTIONS OR
APPEALS”

1. Parties to previous lawsuit:

 

United States District Court 12 Northern District of West Virginia-2013
Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 7 of 23 PagelD #: 7

Attachment A

Plaintiff(s):
Defendant(s):

 

 

2. Name and location of court and case number:

 

 

 

Grounds for dismissal: frivolous © malicious
0 failure to state a claim upon which relief may be granted

a

4. Approximate date of filing lawsuit:

 

5. Approximate date of disposition:

 

V. STATEMENT OF CLAIM

State here, as BRIEFLY as possible, the facts of your case. Describe what each
defendant did to violate your constitutional rights. You must include allegations of
specific wrongful conduct as to EACH and EVERY defendant in the complaint.
Include also the names of other persons involved, dates, and places. Do not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related
claims, you must number and set forth each claim in a separate paragraph.
UNRELATED CLAIMS MUST BE RAISED IN SEPARATE COMPLAINTS WITH
ADDITIONAL FILING FEES. NO MORE THAN FIVE (5)TYPED OR TEN (10)
NEATLY PRINTED PAGES MAY BE ATTACHED TO THIS COMPLAINT. (LR PL
3.4.4)

CLAIM 1:
Lite UNITE .

feb SAL bi Lf

AGAINST. My peasasrt

 

       

 

)
Supporting Facts: _QN DECEMBER 22,2010 Z WAS PLACED I! THE
PRISONS SPECIIL HeusilG UNIT (“SHu') FOA ALLEGEDLY POSSESS /IG
CUNTRABANO (TUBACED ), THE ALLEGATIONS WERE MADE BY Tre

 

United States District Court 13 Northern District of West Virginia-2013
Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 8 of 23 PagelD #: 8

Attachment A

NAMED DEFENDANT , C. WARIO! , dh! DECEMBER Ze, 20) £

WAS Q8l84SEN Fed St Add AST URNS f) Te b-| UNIT WiThoug

THe (opjraBAud REPORT BEING PROCESSED (2) ON DECEMIZE? .

£¥, LUIG_AT ALOR OX IAM Es Th GiOl AM ZL UsPAcKen Me PERSONAE.
’ (SEE ATTACHEO PAGES “Fa CONTIAUITION Ja pye G-! to Ie.

CLAIM 2:

 

 

 

 

Supporting Facts:

 

 

 

 

CLAIM 3:

 

 

 

 

Supporting Facts:

 

 

 

 

CLAIM 4:

 

 

 

Supporting Facts:

United States District Court id Northern District of West Virginia-2013
Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 9 of 23 PagelD #: 9

Attachment A

 

 

 

 

 

 

 

 

 

 

 

 

 

CLAIM 5:
Supporting Facts:
VI. INJURY

Describe BRIEFLY and SPECIFICALLY how you have been injured and the
exact nature of your damages.

LT WAS DECARED DEAD" AND HAO To BE RE i
My LEFT EVE WAS BiiuSsD AV) Sieilin Fo Janie DAYS. ZF ohialwEY

 

ADDITIONALLY wa - HAVE BEEN Cos ULTING psyctlocoGicad THenapy foe
POST- TRAMATIC, STRESS SYMPTOMS

VIL. RELIEF

State BRIEFLY and EXACTLY what you want the Court to do for you. Make
no legal arguments. Cite no cases or statutes.

4 ‘LWARATION THAT Thee ACTS 0f DEFEND: 4ais ViotATED) MY
EIGHTH AMEND RIGHTS ; GeANT CuoMOSESATONS AND PUNITIVE
DAMAGES La! WHE TeTAi AMiULT OF (P 25 ) These ry FLUE. Mildiaal
DoiiALs ; JULY Fieidl on Atl TRIAL ISSUES : G2aAle RECIMWERY OF

DEFENDANTS COST W THT SUIT; ANY) ANY OnE RSLISF THE ehueT
DEENS TusT, PLopee Ad EQUITABLE.

 

United States District Court Northern District of West Virginia-2013
Case 5:20-cv-00093-JPB-JPM Document 1 Filed 05/12/20 Page 10 of 23 PagelD #: 10

property and browsed the uait. At that time , Wadlas ented L-I unit,

approached me and stated, "Dill be back to get you.” Waldo then

weat iato the officers station, where Defendant Zactone was wor Kring ,
(3) On thet same day at approxiameatly 9:16 AM , Zaceene

Conducted rounds ia the unt. Ladcone stopped at ny cell cdlook

and stated , “ You Kno whats about to happen, right ?” Before

LT could reply ; Zactane walked aff smi lag and returned to the
iHiceré statioa,

(4) At WHSAM that same day , All inmates were locllecl ia theiz
cells for count. As LT was cleaning my cell I heard Keys
fi gling and voces within He unt. I appreachecl my cell dock
and noticed Defendant N, Austin and tuo olter guards ontez lag
the wHreers station aecup eel by Zaccene . Upva information and
belief , these tuo individuals were Dekadarts A. Kose ancl .
Baugh man.

(5) Ba this same day at appioxiamestly lOnIS AM , Zaccone
and ancther prison q uard conducted count . Approxiamust ly 10:50
AM .,L looked out of thy cell wind) aad saw Wadlow oneringg
L-lunt. Betseod 10135 and WHOAM the tray slot connectecl
to my cell door suddenly dropped . A Shacting Munitios appearecl
ia dhe opening of the slot aad beaan irind pe lets into m
cell. I ee Sal in the Fece , i. ; and rr wT yok
from te device a ppiox iamentl y fourtoad times. lShea the Firing
ceased y the cell deor openecl and theee - to tour quads rushed

[o-(W)
Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 11 of 23 PagelD #: 11

iato the cell and commenced to attacking me, Upon informatian and
belief, these. individuals were Defendants A. Rose, M. Baughman ,
C.Wadlew, and N. Austia. I was immecliatel y struck in my face
and head with the Shecting device. and with walkie-talKies and
fists from prison duards catering the cell. I fell to the flor )
vate my stamach , wherun, the guards begaa Kicking me in te
head and back.

(G) During the assault LT complied with all directves to lay
doa, LT owas alvez ot dwn oA ny stomach y Spread -eagle +L
repeatedl| y called out, “T cant breathe 7 Defendants continect
plying on me as LT laid on te too. The numerous Hills
and punches caused instant swolling fo my left eye ad were
50 extreme thet LT veerecl in and out of consciousness.

(D While L layed on the flor He guards , all far of te.
named Detend ants , handcuffed fe and put mg on a queney
T again yelled, “LD cant braadthe One of tHe guards tlead
cespondle dd: "Shut that niqga up. Upon information and belief
the guard meking He comment was Defeadact Wadlouwd, At
thet point I owas hit and pourdl cl in the head and far

ve with +e call door by duardls . these blows literally

(8) I was eventually revived by medical personnel at FCI-

Hazelton then Subsequentl y teanspor ted to Kuby Memorial
Hospital , where Defend ants A. kose and mM, Baughmas cpealy
boosted +o auterde medical staff + “Yoah y we brolide brs

lo —-(&)
Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 12 of 23 PagelD #: 12

jaws and “We slamavd a few dows oo his heal.“

(PD) While at Kuby Mempyia | y L was given catseans , MATS,
and K Rays. LT was treated fo opea~Ple sh Wouacds oa m y
left arm aad lorurses to my face and head.

(lo) On December 24, 2018, once DL cetummed to FCI-Hazelton ,
Officer Zaceow intiated a bogus incident eport against ne
stating that &  self-multilated in my cell and that tice
Was necessary to Consivamn me. Defendants Kose, Wadlovs ,
Baughman and Mustin submitted menorarduns +o dhis
offect — all tn an offat fo justly assault sha me. the
relevant pages of the incsdont report (iS attache at E-A,
CID Plast re-alledges aad incorporates by reteavanea.
Paragraphs I-IZ (FID.

(12) Defendants C. Wadloc N. Nustia, Zaccene , A Rise ,aad
M, Baughman used CxCLSS VE force AgamnS tT me | y puwchiug
mein the face and Kicking We whis £ was laying face -
down oa my Stomach aed was not doing dagthong do vidate
any priser rules or policy ,and was aot act Aiscuptivel
Defendants’ achinns vialated my Exghth Amesduenat Ayhts
undin Re United Sates Corstifet,orl » and causecl me pan,
sues ing ) physical fa yuey aad amaticnal distress «

é

le- (3)
Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 13 of 23 PagelD #: 13

L130 Defendant Zaccene ) by isitne ssing He cttwa aanecl derclaifz’
acho, ailing te report that misconduct , aid by deliberatel y
and Knowingly Fabricating an incsclent report ia orden To CaP
up the misconduct J and by encourag ing Samé

) also vidated m Y
Gighth Amendment righB , Causing me pain , sutferng , physical

iayury aad énational d whess.

Dated : |

 

eget ae
Jl oo

ANGEL mineMAn) , #7430606 7
U5P-Canamy, 2.0. Box 300

Waymart, Ronn, (847 2

 

le ~(4)
Case 5:20-cv-00093-JPB-JPM Document 1 Filed 05/12/20 Page 14 of 23 PagelD #: 14

. CAA~1330.16
. December 31,. 2009,
Attachment A .

ATTEMPT AT INFORMAL RESOLUTION

. . (Request for Administrative Remedy}
The Federal Bureau of Prisons Program Statement 1330.76 Administrative Remedy Program,

| that inmates attempt fo informaily present their complaint

lor fo the inmate filing 2

dated December 3i, 2007, requires tit

fo staff and allow staff fo attempt to informally resolve any issue pri
Request for Administrative Remedy, BP.229( 73). IF informal resolution is unable to be
‘accomplished, the inmate will he given a BP.229(t3}rarm. . 0

TO BE COMPLETED BY INMATE , mo

nares name: Jat inaa, fo REG. NO. TIS He barr CHM by?

{,.’  Compfaint (be spedtiic. if related to UDC app
hex 29 i

Policy): On Decembex
BOP prison officials while contined at -
‘antic Region about being assau

ha

a “Sensitive if
pact of retaliation motives ‘for
zelton proceeded to literally murder mé- See attach:

eal, spedify relevant section of Inmate Discipline

  
 
  

 

  

    
  

 

    
   
 

 

a
2, °_ What resolution is requested/expected:
I request that the volved StAEE be disciplined by the Bureau and that
on my.allegations of misco :
@s and full -prosecutions of staff.

roper investigation be conduct
TOBE COMPLETED BY STAPF
pfgce response on this forms.

     
    
  

 

seek monetary an compensatory
3, Summary of investigation (p
, S@e ATicth<

 

matter informally (place response on this form);

4, What actions ware iaken fo resolve thi
Lf AT iseheo,

t

5, °. Explain reasons for no resolution (plape fegponse on this form);
See ArT sehe

 

 
 
   
  

 
  
   
 

es 3 . t

:
Se open ge nts, aot
.

“Date &.Time Investigation on BP-
Satellite Operations Adhninistrator/Unit Manager Signature: cs
Distribution: (1) # complalnt is informally resolved, forward the original, signed and daied by the

inte oom vant is not SOTTO ee colved, forwatd the original (atiached to BP-225(13)

, Oto the Warden's Oftice.
, this Issua was informally resolved.

E fit Tear Member. ‘4
7 aeeUnitteam Member saree
| Completed and { Mi Bk

 

 

SP-O)BP220(13) issued:

On

 

 

%

Inmate Signature : on
Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 15 of 23 PagelD #: 15

Informal Resolution- BP8 continuation:

 

On December 29, 2018, while I was confined inside my assigned
cell, various BOP correctional officers, to include C/O Rose
and C/O's N. Austin and M. Baughman (along with possible C/0

C. Wadlow), rushed into my cell tossing munitions and tear gas.
At that point, I was hit in the face and torso area with spray.
guns approxiamently fourteen times. Once the firing ended, the
officers entered the cell and I was assaulted with the gun and
repeatedely punched in the face by the correctional officers.
Further, I was kicked and spat on. As I fell to the floor, I
was continuously beaten by C/O's Rose, Austin and Baughman

(and others unidentified presently). As I was placed in hand-
cuffs and put on a gurney, I complained about not being able to
breathe, but told by the officers to "shut up, nigga," and was
hit in the face with the cell door numerous times. I died from
this assault, and had to be revived at an outside hospital. As
I was being seen by medical staff at the hospital, officers,

to include Rose, bragged about "breaking my jaw."’ I received
numerous injuries due to this assault.

After returning to the prison, I was placed in Special
Housing Unit, then subsequently put in suicide watch, with the
prison officials, to include Lt. Benton, fabricating a story
that I tried to commit suicide. At that point, Lt. Benton told
me that he should put a case on me for filing a sensitive BP-8
against another officer (Lt. Benton) previously.

On or about 01/09/19, I received an incident report for an
alleged violation of BOP Code 228 and 307, for "self-mutilation"
and refusing to obey an order, when prison officials entered my
cell to kill me. The incident report was created by C/O Zaccone,
in an vain effort to cover-up the assault and due to retaliation
for filing the sensitive BP-8 to the region offices. At the DHO
hearing, I requested that staff provide a copy of the cameras’
footage which occurred on the day in question. However, staff
stated that such evidence was not available or failed to pre-
serve it. DHo explained that he (D. Huff) had reviewed the
camera but could not identify any evidence to support my claim
of falsification of the incident report.

I was the victim of a hate crime that was inappropriately
covered up by BOP staff officials, as named herein. I was the
victim of retaliation methods employed by staff due to my filing
against staff for prior assault.

; ‘s Of
Dated: April 22, 2019. re

ANGEL MOORMAN, #£74306-067
USP-Canaan, POB 300

Waymart, PA., 18472

Page 2 of 2
Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 16 of 23 PagelD #: 16

ATTEMPT AT INFORMAL RESOLUTION

Moorman #74306-062

3) It is the policy of the Federal Bureau of Prisons, and the practice followed by this facility to
treat all inmates in a fair and impartial manner. Additionally, allegations such as yours are taken
seriously and will be given an appropriate amount of review and/or investigation. Due to the
privacy interest of the staff members which you name, we are unable to disclose to you any
findings or the result of our review of this matter.

4) I have spoken to staff about this incident.

5) This inmate does not wish to informally resolve this matter.
Case 5:20-cv-00093-JPB-JPM Documenti1 Filed 05/12/20 Page 17 of 23 PagelD #: 17
U.S. DEPARTMENT OF JUSTICE REQUEST FOR ADMINISTRATIVE REMEDY

Federal Bureau of Prisons

 

 

Type or use ball-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

 

From: : ‘ : 3 : ones
LAST NAME, FIRST, MIDDLE [INITIAL REG. NO. UNIT INSTITUTION

Part A~ INMATE REQUEST

 

 

 

 

DATE , SIGNATURE OF REQUESTER
Part B- RESPONSE

 

 

DATE WARDEN OR REGIONAL DIRECTOR

If dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.

SECOND COPY: RETURN TO INMATE CASE NUMBER:

CASE NUMBER:
Part C- RECEIPT

Return to:

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

DATE RECIPIENT'S SIGNATURE (STAFF MEMBER) BP-229(13)

APRIL 1982

 
Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 18 of 23 PagelD #: 18
U.S. Department of Justice Regional Administrative Remedy Appeal

Federal Bureau of Prisons

 

Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitted

 

 

 

with this appeal.
L Sade! P88 fpf OF fe per ivf

From: He i Wk AM Ga VGEL ek! (le Toe id f a (5h CANAAAL
LAST NAME/FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

 

Part A - REASON FOR APPEAL __ a _ bo es .
Z APPEAL THE BP-Y RESPONSE CF te waAoeN oA) The BASS THaT SuceH Agspuast. BS

REPETITIVE, SPEQFICIUY , & AYERL BECAUSE BUP OF ICIUS oF es 7 [NaAOWO
Me AS iO Tite “puve SsitGanox/ ” Being CeangucyeD By ee Bue HR ec SGAROIG THE
_AiTempr CK LL AWD Doing 50) OF My peasta). THE Resa: Sf FUATIRER cee THAT
Auy Fikougs * DEAL g jes THE MATION. Can7p And Wilh ART BE Disclosed TC
ME. Tra MEIVS = AM UNABLE Te PuASIE PROPEL RECOURSE fe AbOzzS SS AT
ATTACELRS {Bop CFFICKNS ), Peay, 3 x Sp BEC: Use THe paiserl a
PRECES Sy 4S bate GOEQUATE wr FR QA SS] s Ap de gy UE /B ay (Fur aey a W foe
fCNeds oF BoP “a INLD. ie My REMEDIES TO Ri Awd SUT gal

%

 

 

 

 

FERGAL Ceyd ) Pas Sutuy Te (te PLRE 4 A Aes 50k ea Lifigayan) ):
Cfibfe0/9 — a N
é DATE SIGNATURE OF REQUESTER 00 esupuad

 

 

Part B- RESPONSE

  

 

 

REGIONAL DIRECTOR

 

DATE
if dissatisfied | with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel's Office within 30 calendar
days of the date of this response. Oj 7 47 Oj Fo OD \
ORIGINAL: RETURN TO INMATE CASE NUMBER: piv R,
Part C - RECEIPT
CASE NUMBER:
Return to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

SIGNATURE, RECIPIENT OF REGIONAL APPEAL

DATE Lr
Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 19 of 23 PagelD #: 19
U.S. Department of Justice ao Central Office Ae sinistrative Remedy Appeal

Federal Bureau of Prisons

 

 

Type or use ball-point pen. If attachments are needed, submit four copies. One copy each of the completed BP-229(13) and BP-230(13), including any attach-
ments must be submitted with this appeal.

 

From: _ /MOORINAN ANGEL FARCE O6 TF CZ USP-CANAAN
LAST NAMEf FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

 

Part A - REASON FOR APPEAL 7H#é REGIONS RELIANCE ON tHE WARDENS RESPONSE TU My BP-4 WAS N\SPLACED.
Tit THE BP-¥, THE WALDEN FAILED TE ADDRESS Myf CLAIM AND RESOLUTIONS IN Fudd. be My EMTIAG
REQUEST ZT ASKED Fe® AN invesTiGaritn PeeTAiNING Te 4&4 ASSAULT By STAFF WHICH ZF Sur FERED
ON 2/2718, a5 weed 43 Oye, REMEDIES , The Assqui— AND BATTELY Acide y AéSulTED be ay DEATH,
wad Te Zo het (EVED BY MEDICA: STAFF [See ArpicHed BP-e Fe Bris ) ReGiew Cis Arca Te
EN ADEQUATELY ADDRESSED MY CiAjed Au Ter My SPECWEIC MLLEGITIONS HAVE. B28d Rereane
Pua Review ver odie ee “ED MY CiAjo AnD (44 Ay shecw# tc NUEGITIONS HAVE BEod REFERACD

    

i foo apen

vem BeMTEt Mein CONDUCT , THE WALDEN Sab A Compete REVIEW! WbuLO BE Conduct;
HOWEVEL ThE ResuliS “wiitd SE WiTHNELD BECAUSE TAM Nee ENTITLED) 7 Sub mre lMaTWN . THE
Fost T HAVE ES THe FULD, FIRST, ii My PSSoLU TIN LZ ASKED FOR Mole Tay Just AY Tv
WO GATION | E StugaT “OTHEn” REMEDIES, wmeLy, STAPF DISCIOLUNE BY THE BOP, AS LIELL AS
AN AWARD OF MONETARY AND CoM ENSATORY DAMAGES FOR Tite PitySich. ALD EMarete DOMAGE
E SUFFERED AT WE HANDS Of SIAFF. DL ALSO STATED THOT Z WAS SBEKING FULL pleseCuTION
POR Chiiaay LiASitity. NOME of THe OTHER, REMEDIAL REQUEST WERE ADDESSED of EVER
ACKNOLLEDGED By THE WARDENS RE PASE, GEWOCRING SuCid RESPONSE ENADEQMAIE. TRE
REGWN CieSE TO SIMA SELTERWE THE whgenls RESPONSE, SL80 AiLdG Wo ADORE Tire
COMECTIVE MEAsules TL SEEK, UIT TRIT SAID, Z oAlly peteive £ paige. ESPOASE THAT...
ify 1 / 20 14 (SEE ATPRHMS.T DAGE Contactar J t <—S ee
j DATE “

SIGNATURE OF REQUESTER

 
   

 
   
  

Part B - RESPONSE

 

DATE

 

 

 

 

 

GENERAL COUNSEL

ORIGINAL: RETURN TO INMATE CASE NUMBER:

Part C - RECEIPT
CASE NUMBER:

Return to:

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:
DATE @ SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL

BP-231(13)
Case 5:20-cv-00093-JPB-JPM Document 1 Filed 05/12/20 Page 20 of 23 PagelD #: 20

U. S. Department of Justice Request for Administrative Remedy,
Federal Bureau of Prisons Part B - Response
USP, Canaan, Pennsylvania

 

Name: Moorman, Angel
Reg. No.: 74306-067
Admin. Remedy No.: 9377959-F1

 

This is in response to your Request for Administrative Remedy which
was received in this office on May 20, 2019. You claim in your
Administrative Remedy that on December 29, 2018, while housed at
USP Hazelton you were assaulted by staff.

It is the policy of the Federal Bureau of Prisons, and the practice
followed by this facility to treat all inmates ina fair and impartial
manner. Additionally, allegations such as yours are taken seriously
and will be given an appropriate amount of review and/or
investigation. Due to the privacy interest of the staff members
which you name, we are unable to disclose to you any findings or
the result of our review of this matter.

This response is for informational purposes only. In the event you
are not satisfied with this response and wish to appeal, you may
do so within 20 calendar days of the date of this response by
submitting a BP-230(10) to the Regional Director, Federal Bureau
of Prisons, Northeast Regional Office, U.S. Customs House, 2nd and
Chestnut Stree Philadelphia, PA 19106.

   

 

?
[ody dag
BE. Bradley, Warden Date
Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 21 of 23 PagelD #: 21

MOORMAN, ANGEL

Reg. No. 74306-067
Appeal No. 977959-R1
Page One

 

Part B - Response

You appeal the response of the Warden of USP Canaan and allege staff
misconduct. Specifically, you allege on December 23, 2018 you were
assaulted by staff at USP Hazelton. You request to know the outcome
of the investigation.

A review of your appeal reveals the Warden adequately addressed your
complaint. Your specific allegations have been referred for review
pursuant to Program Statement 3420.11, Standards of Employee
Conduct. A thorough review will be conducted; however, the results
will not be disclosed to you, as you are not entitled to this
information. Accordingly, your appeal is denied.

 

If you are dissatisfied with this response, you may appeal to the
General Counsel, Federal Bureau of Prisons. Your appeal must be
received in the Administrative Remedy Section, Office of General
Counsel, Federal Bureau of Prisons, 320 First Street, N.W.,

Washington, D.C. 20534, within 30 calendar days of the date of this

response. jf
ae . ~ f
Lior—; Fase _

Date: July 24, 2019 J. RAY ORMOND
Regional Director

 

if, £6 %
Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 22 of 23 PagelD #: 22

Administrative Remedy Number 977959-A2
Part B ~- Response

This is in response to your Central Office Administrative Remedy
Appeal, wherein you claim you were assaulted by staff. For
relief, you request this matter be investigated.

We have reviewed documentation relevant to your appeal and,
based on the information gathered, concur with the manner in
which the Warden and Regional Director addressed your concerns
at the time of your Request for Administrative Remedy and
subsequent appeal. Allegations of staff misconduct are taken
seriously. You were previously informed your complaints were
forwarded to the appropriate component of the agency for review.
No inmate is entitled to be apprised of the progress, outcome,
or disposition of any review of alleged staff misconduct.

Accordingly, this response is for informational purposes only.

i. A %
\a We (
XS Ae LN _

Date Tan Connors, Administrator, ye

a

National Inmate Appeals +/~"

be

  

Cane,
ii
em
“si

see
Case 5:20-cv-00093-JPB-JPM Document1 Filed 05/12/20 Page 23 of 23 PagelD #: 23

Attachment A
DECLARATION UNDER PENALTY OF PERJURY
The undersigned declares under penalty of perjury that he/she is the plaintiff in the

above action, that he/she has read the above complaint and that the information contained
in the complaint is true and accurate. Title 28 U.S.C. § 1746; 18 U.S.C. § 1621.

Executed at_ U/S5P- CANAAAS on APRIL 28, 2020
(Location) (Date)

ol EO

Your Signature

 

 

United States District Court 16 Northern District of West Virginia-2013
